Exhibit 10.1

EXECUTION VERSION

ORAGENICS, INC.

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
June 30, 2016 (the “Effective Date”), among Oragenics, Inc., a Florida
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act, and Rule 506 of Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of Common Stock set forth below such Purchaser’s
name on the signature page of this Agreement.

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

1



--------------------------------------------------------------------------------

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the date and time of the Closing.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Common Stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Disclosure Schedules” means the Disclosure Schedules of the Company, if any,
delivered concurrently herewith.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(e).

“Intellectual Property” shall have the meaning ascribed to such term in
Section 3.1(o).

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).

“Per Share Purchase Price” means the price per Share to be purchased that shall
be based on the Closing Price of the Common Stock on the Trading Market on the
date prior to the Closing Date which date prior is June 29, 2016 and which price
per Share equals $0.5159.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

2



--------------------------------------------------------------------------------

“Promissory Note” means the unsecured promissory note from the Koski Family
Limited Partnership in the principal amount of $2,000,000 delivered to the
Company in connection with its purchase of the Shares.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.5.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Documents” shall have the meaning ascribed to such term in Section 3.1(e).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

“Subsidiary” means any subsidiary of the Company as set forth in the SEC
Documents.

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Shares purchased hereunder as specified below such Purchaser’s name
on Exhibit A of this Agreement and next to the heading “Subscription Amount”
which aggregate amount shall equal the number of Shares purchased by such
Purchaser multiplied by the Per Share Purchase Price rounded to the nearest
whole number of shares.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the NYSE-MKT.

“Transaction Documents” means this Agreement, the Promissory Note and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means Continental Stock Transfer and Trust Company, and any
successor transfer agent of the Company.

 

3



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE

2.1 Closing. Upon the terms and subject to the conditions set forth herein, the
Company agrees to sell, and the Purchasers, severally and not jointly, agree to
purchase, up to purchase the Shares set forth on Exhibit A. On the Closing Date,
each Purchaser shall deliver to the Company immediately available funds via wire
transfer for such Purchaser’s Subscription Amount as set forth on Exhibit A and
the Koski Family Limited Partnership shall deliver the Promissory Note to the
Company.

2.2 Closing; Delivery.

(a) The purchase and sale of the Shares shall take place remotely via the
exchange of documents and signatures, on the date of execution of this Agreement
or at such other time and place as the Company and the Purchasers mutually agree
upon, orally or in writing (the “Closing”).

(b) At the Closing, the Company shall deliver to each Purchaser:

(i) this Agreement duly executed by the Company;

(ii) executed written consent of the Board of Directors;

(iii) a copy of the irrevocable instructions to the Transfer Agent substantially
in the form of instructing the Transfer Agent to deliver, on an expedited basis,
one or more stock certificates evidencing such number of Shares as are being
delivered on the Closing Date registered in the names of such Purchasers;

(iv) approval by the Trading Market of an additional listing application
covering all of the Shares to be delivered on such Closing Date.

(c) At the Closing, each Purchase shall deliver to the Company:

(i) this Agreement duly executed by the Company;

(ii) such Purchaser’s Subscription Amount.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Documents and Disclosure Schedules which Disclosure Schedules shall be
deemed a part hereof and shall qualify any representation or otherwise made
herein to the extent of the disclosure contained in the corresponding Section of
the Disclosure Schedules, the Company hereby makes the following representations
and warranties to each Purchaser as of the Closing Date:

 

4



--------------------------------------------------------------------------------

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted
and as described in the reports filed by the Company with the Commission
pursuant to the reporting requirements of the Exchange Act, since the end of its
most recently completed fiscal year through the date hereof, including, without
limitation, its most recent report on Form 10-Q. The Company does not have any
material subsidiaries. The Company is qualified to do business as a foreign
corporation and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any effect on the
business, operations, properties or financial condition of the Company that is
material and adverse to the Company, taken as a whole, and any condition,
circumstance or situation that would prohibit the Company from entering into and
performing any of its obligations hereunder.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform the Transaction Documents and to issue
the Shares in accordance with the terms hereof. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby have been duly and validly authorized
by all necessary corporate action, and no further consent or authorization of
the Company, its board of directors or stockholders is required. When executed
and delivered by the Company, the Transaction Documents shall constitute a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

(c) Issuance of Shares. The Shares to be issued and sold hereunder have been
duly authorized by all necessary corporate action and, when issued in accordance
with the terms hereof, will be validly issued, fully paid and nonassessable. In
addition, such Shares will be free and clear of all liens, claims, charges,
security interests or agreements, pledges, assignments, covenants, restrictions
or other encumbrances created by, or imposed by, the Company (collectively,
“Encumbrances”) and rights of refusal of any kind imposed by the Company (other
than restrictions on transfer under applicable securities laws) and the holder
of such shares shall be entitled to all rights accorded to a holder of Common
Stock. As of March 31, 2016, 40,058,540 shares of the Company’s Common Stock are
issued and outstanding and no shares of preferred stock are outstanding. As of
March 31, 2016, the Company had options outstanding to acquire 2,277,462 shares
of Common Stock and warrants outstanding to acquire 175,584 shares of Common
Stock.

(d) No Conflicts; Governmental Approvals. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby do not and will not
(i) violate any provision of the Company’s Articles of Incorporation or Bylaws,
each as amended to date, (ii) conflict with,

 

5



--------------------------------------------------------------------------------

or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which the Company’s properties or assets
are bound, or (iii) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to the Company or by which
any property or asset of the Company is bound or affected, except for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. The Company is not required under federal, state, foreign or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or issue and sell the shares in accordance with the terms hereof
(other than any filings, consents and approvals which may be required to be made
by the Company under applicable state and federal securities laws, rules or
regulations prior to or subsequent to the Closing).

(e) Commission Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 12(g) of the Exchange Act. During the year
preceding this Agreement, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein being collectively referred to as the “SEC Documents”). At
the times of their respective filing, all such reports, schedules, forms,
statements and other documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder. At the times of their respective filings, such reports,
schedules, forms, statements and other documents did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the consolidated
financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(f) Accountants. Mayer Hoffman McCann P.C. whose report on the financial
statements of the Company is filed with the Commission in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2015, were, at the time such
report was issued, independent registered public accountants as required by the
Securities Act.

 

6



--------------------------------------------------------------------------------

(g) Internal Controls. The Company has established and maintains a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

(h) Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act). Since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses. The Company is in compliance in all
material respects with all provisions currently in effect and applicable to the
Company of the Sarbanes-Oxley Act of 2002, and all rules and regulations
promulgated thereunder or implementing the provisions thereof.

(i) No Material Adverse Change. Except as disclosed in the SEC Documents, since
March 31, 2016, the Company has not (i) experienced or suffered any Material
Adverse Effect, (ii) incurred any material liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) other than those incurred in the ordinary
course of the Company’s business or (iii) declared, made or paid any dividend or
distribution of any kind on its capital stock.

(j) No Undisclosed Events or Circumstances. Except as disclosed in the SEC
Documents, and except for the consummation of the transactions contemplated
herein, since March 31, 2016, to the Company’s knowledge, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

(k) Litigation. No action, suit, proceeding or investigation is currently
pending or, to the knowledge of the Company, has been threatened in writing
against the Company that: (i) concerns or questions the validity of this
Agreement; (ii) concerns or questions the right of the Company to enter into
this Agreement; or (iii) is reasonably likely to have a Material Adverse Effect.
The Company is neither a party to nor subject to the provisions of any material
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate that would
have a Material Adverse Effect.

(l) Compliance. Except for defaults or violations which are not reasonably
likely to have a Material Adverse Effect, the Company is not (i) in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company under), nor has the Company received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement

 

7



--------------------------------------------------------------------------------

or any other agreement or instrument to which it is a party or by which it or
any of its properties is bound (whether or not such default or violation has
been waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws, applicable to its business.

(m) Intellectual Property

(a) To the best of its knowledge, the Company has entered into agreements with
each of its current and former officers, employees and consultants involved in
research and development work, including development of the Company’s products
and technology providing the Company, to the extent permitted by law, with title
and ownership to patents, patent applications, trade secrets and inventions
conceived, developed, reduced to practice by such person, solely or jointly with
other of such persons, during the period of employment by the Company except
where the failure to have entered into such an agreement would not have a
Material Adverse Effect. The Company is not aware that any of its employees or
consultants is in material violation thereof.

(b) To the Company’s knowledge, the Company owns or possesses adequate rights to
use all trademarks, service marks, trade names, domain names, copyrights,
patents, patent applications, inventions, know how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), and other intellectual property rights (“Intellectual
Property”) as are necessary for the conduct of its business as described in the
Commission Documents. Except as described in the SEC Documents, (i) to the
knowledge of the Company, there is no infringement, misappropriation or
violation by third parties of any such Intellectual Property; (ii) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others against the Company challenging the Company’s rights in or to
any such Intellectual Property; (iii) the Intellectual Property owned by the
Company and, to the knowledge of the Company, the Intellectual Property licensed
to the Company has not been adjudged invalid or unenforceable by a court of
competent jurisdiction or applicable government agency, in whole or in part, and
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
such Intellectual Property; (iv) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others against the
Company that the Company infringes, misappropriates or otherwise violates any
Intellectual Property or other proprietary rights of others, and the Company has
not received any written notice of such claim; and (v) to the Company’s
knowledge, no employee of the Company is the subject of any claim or proceeding
involving a violation of any term of any employment contract, patent disclosure
agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or actions undertaken by the employee
while employed with the Company, in each of (i) through (v), for any instances
which would not, individually or in the aggregate, result in a Material Adverse
Effect.

 

8



--------------------------------------------------------------------------------

(n) FDA Compliance.

(a) Except as described in the SEC Documents, the Company: (i) is in material
compliance with all statutes, rules or regulations applicable to the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product that is under development, manufactured or distributed
by the Company (“Applicable Laws”); (ii) has not received any FDA Form 483,
notice of adverse finding, warning letter, untitled letter or other
correspondence or notice from the U.S. Food and Drug Administration (the “FDA”)
or any other federal, state, local or foreign governmental or regulatory
authority alleging or asserting material noncompliance with any Applicable Laws
or any licenses, certificates, approvals, clearances, authorizations, permits
and supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”), which would not, individually or in the aggregate, result in
a Material Adverse Effect; (iii) possesses all material Authorizations necessary
for the operation of its business as described in the SEC Documents and such
Authorizations are valid and in full force and effect and the Company is not in
material violation of any term of any such Authorizations; and (iv) since
January 1, 2016: (A) has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from the FDA or any other federal, state, local or foreign governmental or
regulatory authority or third party alleging that any product operation or
activity is in material violation of any Applicable Laws or Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority or third party is considering any such
claim, litigation, arbitration, action, suit, investigation or proceeding;
(B) has not received notice that the FDA or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority is considering such action; (C) has filed,
obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent
submission); and (D) has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to the
Company’s knowledge, no third party has initiated, conducted or intends to
initiate any such notice or action.

(b) Since January 1, 2016, and except to the extent disclosed in the SEC
Documents, the Company has not received any notices or correspondence from the
FDA or any other federal, state, local or foreign governmental or regulatory
authority requiring the termination, suspension or material modification of any
studies, tests or preclinical or clinical trials conducted by or on behalf of
the Company.

(o) General Healthcare Regulatory Compliance.

(a) As used in this subsection:

 

9



--------------------------------------------------------------------------------

(i) “Governmental Entity” means any national, federal, state, county, municipal,
local or foreign government, or any political subdivision, court, body, agency
or regulatory authority thereof, and any Person exercising executive,
legislative, judicial, regulatory, taxing or administrative functions of or
pertaining to any of the foregoing.

(ii) “Law” means any federal, state, local, national or foreign law, statute,
code, ordinance, rule, regulation, order, judgment, writ, stipulation, award,
injunction, decree or arbitration award or finding.

(b) The Company has not committed any act, made any statement or failed to make
any statement that would reasonably be expected to provide a basis for the FDA
or any other Governmental Entity to invoke its policy with respect to “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”, or
similar policies, set forth in any applicable Laws. Neither the Company, nor, to
the knowledge of the Company, any of its officers, key employees or agents has
been convicted of any crime or engaged in any conduct that has resulted, or
would reasonably be expected to result, in debarment under applicable Law,
including, without limitation, 21 U.S.C. Section 335a. No claims, actions,
proceedings or investigations that would reasonably be expected to result in
such a material debarment or exclusion are pending, or to the knowledge of the
Company, threatened, against the Company or any of its respective officers,
employees or agents.

(c) Each of the Company and, to its knowledge, its directors, officers,
employees, and agents (while acting in such capacity) is, and at all times has
been, in material compliance with all health care Laws applicable to the Company
or by which any of its properties, businesses, products or other assets is bound
or affected, including, without limitation, the federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)),
the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False
Claims Law (42 U.S.C. § 1320a-7b(a)), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), the exclusion laws (42
U.S.C. § 1320a-7), the Food Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.)
(collectively, “Health Care Laws”). The Company has not received any
notification, correspondence or any other written or oral communication from any
Governmental Entity, including, without limitation, the FDA, the Centers for
Medicare and Medicaid Services, and the Department of Health and Human Services
Office of Inspector General, of potential or actual material non-compliance by,
or liability of, the Company under any Health Care Laws.

(d) The Company is not a party to any corporate integrity agreements, monitoring
agreements, consent decrees, settlement orders, or similar agreements with or
imposed by any Governmental Entity.

(p) Application of Takeover Protections. The issuance of the Shares hereunder
and the Purchasers’ ownership thereof is not prohibited by the business
combination statutes of the state of Florida. The Company has not adopted any
stockholder rights plan, “poison pill” or similar arrangement that would trigger
any right, obligation or event as a result of the issuance of such Shares and
the Purchasers’ ownership of such shares and there are no similar anti-takeover
provisions under the Company’s charter documents.

 

10



--------------------------------------------------------------------------------

(q) Listing and Maintenance Requirements. The Company is in compliance with the
requirements of the Trading Market for continued listing of the Common Stock
pursuant thereto. The issuance and sale of the shares hereunder does not
contravene the rules and regulations of the Trading Market.

(r) Private Placement. Neither the Company nor its Affiliates, nor any Person
acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Shares
hereunder, (ii) has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under any circumstances
that would require registration of the sale and issuance by the Company of the
Shares under the Securities Act or (iii) has issued any shares of Common Stock
or shares of any series of preferred stock or other securities or instruments
convertible into, exchangeable for or otherwise entitling the holder thereof to
acquire shares of Common Stock which would be integrated with the sale of the
shares to Purchasers for purposes of the Securities Act or of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated, nor will the Company or
any of its subsidiaries or affiliates take any action or steps that would
require registration of any of the Shares under the Securities Act or cause the
offering of the shares to be integrated with other offerings. Assuming the
accuracy of the representations and warranties of Purchasers, the offer and
issuance of the Shares by the Company to Purchasers pursuant to this Agreement
will be exempt from the registration requirements of the Securities Act.

(s) No Manipulation of Stock. The Company has not taken, and has no plans to
take, in violation of applicable law, any action outside the ordinary course of
business designed to, or that might reasonably be expected to, cause or result
in unlawful manipulation of the price of the Common Stock.

(t) Brokers. Neither the Company nor any of the officers, directors or employees
of the Company has employed any broker or finder in connection with the
transaction contemplated by this Agreement. The Company shall indemnify
Purchasers from and against any broker’s, finder’s or agent’s fees for which the
Company is responsible.

(u) Solvency. Based on the financial condition of the Company as of the Closing
Date, after giving effect to the receipt by the Company of the proceeds from the
sale of the Shares hereunder and the conversion of the Company’s indebtedness to
the KFLP, (i) the fair saleable value of the Company’s assets exceeds the amount
that will be required to be paid on or in respect of the Company’s existing
debts and other liabilities (including known contingent liabilities) as they
mature; (ii) the Company’s assets do not constitute unreasonably small capital
to carry on its business as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid. The Company does not
intend to incur debts beyond its ability to pay such debts as they

 

11



--------------------------------------------------------------------------------

mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt). Assuming the Closing occurs, the Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.

(v) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the Closing
Date to the Company as follows:

(a) Authority. The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) Own Account. Such Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares (this representation and
warranty not limiting such Purchaser’s right to sell the Shares in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law. Such Purchaser is
acquiring the Shares hereunder in the ordinary course of its business. Such
Purchaser understands that it may not be able to sell any of the Shares without
prior registration under the Securities Act or the existence of an exemption
from such registration requirement.

 

12



--------------------------------------------------------------------------------

(c) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Promissory Note and the consummation by such Purchaser of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of such Purchaser, (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.

(d) Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and at the date hereof is, an “accredited investor” as defined in Rule 501 under
the Securities Act. Such Purchaser is not a registered broker dealer registered
under Section 15(a) of the Exchange Act, or a member of the Financial Industry
Regulatory Authority Inc. (“FINRA”), or an entity engaged in the business of
being a broker-dealer. Neither such Purchaser, nor any of its officers or
directors, is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act.

(e) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment. Such Purchaser acknowledges that it has not
received any legal or tax advice from the Company or any of its representatives
with respect the transactions contemplated hereby.

(f) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(g) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review any Company information and business updates requested by
Purchaser and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Shares and
the merits and risks of investing in the Shares and; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Such Purchaser has sought such accounting, legal and tax advice as
it has considered necessary to make an informed decision with respect to its
acquisition of the Shares.

 

13



--------------------------------------------------------------------------------

(h) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company or any other Person regarding the transactions contemplated hereby,
neither the Purchaser nor any Affiliate of such Purchaser which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Purchaser’s investments or trading or information concerning
such Purchaser’s investments, including in respect of the Shares, and (z) is
subject to such Purchaser’s review or input concerning such Affiliate’s
investments or trading (collectively, “ Trading Affiliates”) has directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser or Trading Affiliate, effected or agreed to
effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Other than to other Persons party to
this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

(i) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

(j) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Shares constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.

(k) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

(l) Residency. Such Purchaser’s residence (if an individual) or office in which
its investment decision with respect to the Shares was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.

 

14



--------------------------------------------------------------------------------

(m) Acknowledgment Each Purchaser acknowledges and agrees that such Purchaser
has reviewed and considered prior to entering this Agreement the more detailed
information about the Company and the risk factors that may affect the
realization of forward-looking statements set forth in the Company’s filings
with the SEC, including its Annual Report on Form 10-K and its Quarterly Reports
on Form 10-Q filed with the SEC.

(n) Waiver. Each Purchaser acknowledges and agrees that such Purchaser has
waived any and all participation rights, pre-emptive rights, rights of first
refusal or any similar or other rights it may to purchase any of the Shares
being purchased under this Agreement by any other Purchaser.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Shares may only be disposed of in compliance with state and federal
securities laws, including the requirement not to trade in the Shares while in
possession of material non-public information. In connection with any transfer
of Shares other than pursuant to an effective registration statement, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement.

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT

 

15



--------------------------------------------------------------------------------

SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

(c) The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge.

(d) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 4.1(b)), (i) following any sale of such Shares
pursuant to Rule 144, or (ii) if such Shares are eligible for sale under Rule
144, or (iii) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent promptly after the Effective Date if
required by the Transfer Agent to effect the removal of the legend hereunder.
The Company agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 4.1(d), it will, no later than
three Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing Shares issued with a restrictive
legend (such third Trading Day, the “Legend Removal Date”), deliver or cause to
be delivered to such Purchaser a certificate representing such shares that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section. Certificates for Shares
subject to legend removal hereunder shall be transmitted by the Transfer Agent
to the Purchasers by crediting the account of the Purchaser’s prime broker with
the Depository Trust Company System, if the Transfer Agent is a participant in
the DWAC system, and otherwise by physical delivery of certificates as directed
by the Purchaser.

(e) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing Shares
as set forth in this Section 4.1 is predicated upon the Company’s reliance that
the Purchaser will sell any Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Shares are sold pursuant to
a Registration Statement, they will be sold in compliance with the plan of
distribution set forth therein.

 

16



--------------------------------------------------------------------------------

4.2 Furnishing of Information. For a period of one year after the date of this
Agreement, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. During
this one-year period, if the Company is not required to file reports pursuant to
the Exchange Act, it will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144 such information as is required
for the Purchasers to sell the Shares under Rule 144. The Company further
covenants that it will take such further action as any holder of Shares may
reasonably request, to the extent required from time to time to enable such
Person to sell such Shares without registration under the Securities Act within
the requirements of the exemption provided by Rule 144.

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that could reasonably be expected to be integrated with
the offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Purchasers or that
would be integrated with the offer or sale of the Shares for purposes of the
rules and regulations of the Trading Market such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.

4.4 Securities Laws Disclosure; Publicity. On or before 9:00 a.m., New York City
time, on the Business Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) disclosing all material terms
of the transactions contemplated hereby. On or before 5:30 p.m., New York City
time, on the fourth Trading Day immediately following the execution of this
Agreement, the Company will file a Current Report on Form 8-K with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or an Affiliate of any Purchaser, or include the name of any
Purchaser or an Affiliate of any Purchaser in any press release or filing with
the Commission (other than the Registration Statement) or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except
(i) as required by federal securities law in connection with the filing of final
Transaction Documents (including signature pages thereto) with the Commission
and (ii) to the extent such disclosure is required by law, request of the Staff
of the Commission or Trading Market regulations, in which case the Company shall
provide the Purchasers with prior written notice of such disclosure permitted
under this subclause (ii). From and after the issuance of the Press Release, no
Purchaser shall be in possession of any material, non-public information
received from the Company or any of its officers, directors, employees or
agents, that is not disclosed in the Press Release. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that it will comply with
the provisions of any confidentiality or nondisclosure agreement executed by it
and, in addition, until such time as the transactions contemplated by this
Agreement are required to be publicly disclosed by the Company as described in
this Section 4.4, such Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

17



--------------------------------------------------------------------------------

4.5 Indemnification of Purchasers.

(a) The Company will indemnify and hold each Purchaser and its directors,
officers, stockholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents. The Company will not be liable to any Purchaser Party under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents; provided that
such a claim for indemnification relating to any breach of any of the
representations or warranties made by the Company in this Agreement is made
within one year from the Closing

(b) Promptly after receipt by any Person (the “Indemnified Person”) of notice of
any demand, claim or circumstances which would or might give rise to a claim or
the commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 4.5(a), such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is actually and materially and adversely prejudiced by
such failure to notify. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company and the Indemnified Person shall have mutually agreed to the retention
of such counsel; (ii) the Company shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Person in such proceeding; or (iii) in the reasonable judgment of
counsel to such Indemnified Person, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

 

18



--------------------------------------------------------------------------------

4.6 Listing or Quotation of Common Stock. The Company’s common stock is
currently listed on the Trading Market. The Company will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.

4.7 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Purchaser by the
Company and negotiated separately by each Purchaser, and is intended for the
Company to treat the Purchasers as a class and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or otherwise.

4.8 Confidentiality After The Date Hereof. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement and such other material non-public
information related to the Company in possession of the Purchaser are publicly
disclosed by the Company as described in Section 4.4, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).

4.9 Delivery of Shares After Closing. The Company shall deliver, or cause to be
delivered, the respective Shares purchased by each Purchaser to such Purchaser
within three Trading Days of the Closing Date (unless such Purchaser has
specified to the Company at the time of execution of this Agreement that it
shall settle “delivery versus payment” in which case such Shares shall be
delivered on or prior to the Closing Date).

4.10 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Shares for, sale to the Purchasers at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

4.12 Use of Proceeds. The Company intends to use the net proceeds of this
offering after payment of the expenses of the offering for the funding of:
research and development activities related to the Intrexon Exclusive Channel
Collaborations; and general corporate purposes and shall not use such proceeds
for the satisfaction of any portion of the Company’s debt (other than trade
payables in the ordinary course of the Company’s business and prior practices),
or to redeem any Common Stock or Common Stock Equivalents.

 

19



--------------------------------------------------------------------------------

4.13 Registration Rights.

(a) Piggyback Registration Rights. If, at any time, the Company proposes to file
a registration statement under the Securities Act, other than a registration
relating solely to employee benefit plans or Rule 145 transactions, with respect
to an underwritten offering for its own account of any class of securities of
the Company (a “Registration Statement”), then each such time, the Company shall
give written notice of such intention to file a Registration Statement (a
“Piggyback Notice”) to each Purchaser at least five (5) days before the
anticipated filing date. The Piggyback Notice shall describe the number of
shares to be registered and the intended method of distribution and offer each
Purchaser the opportunity to register pursuant to such Registration Statement
such shares purchased under this Agreement and held by such Purchaser (the
“Registrable Shares”) as such Purchaser may request in writing to the Company
within five (5) days after the date Investor first received the Piggyback Notice
(a “Piggyback Registration”). The Piggyback Registration rights shall be subject
ratably to potential underwriter’s limitations set forth herein. The Company
shall take all reasonable steps to include in the Registration Statement the
Registrable Shares which the Company has been so requested to register by such
Purchaser. The Company shall be entitled to suspend or withdraw a Registration
Statement prior to its becoming effective. If the managing underwriter with
respect to such an offering advises the Company in writing that the inclusion of
all or any portion of the Registrable Shares which such Purchaser has requested
to be included in the Registration Statement would materially jeopardize the
success of the offering, then the Company shall be required to include in the
underwriting only that number of Registrable Shares which the underwriter
advises the Company in writing may be sold without materially jeopardizing the
offering which cutback shall be pro rata with any other Purchasers. If such
Purchaser disapproves of the terms of any such underwriting such Purchaser may
elect to withdraw its Registrable Shares from it by written notice to the
Company and the underwriter. Such Purchaser also agrees that it and Subsidiary
shall be subject to any lock-up agreements reasonably requested by a managing
underwriter so long as the Company shares held by the Company’s largest
shareholder are also subject to a similar lock-up agreement. The Company shall
not grant registration rights to any other holder or prospective holder of its
securities in connection with a private placement of the Company’s securities
unless, (i) all shares held by Purchaser by operation of this Agreement are, at
the time of such private placement, included on a Registration Statement, or
(ii) the Company agrees, in connection with such private placement, to grant
such Purchaser the right to include on the Registration Statement a collective
total number of such Purchaser’s Registrable Shares equal to one half of the
number of shares to be registered on behalf of the other holder or prospective
holder.

(b) Registration Expenses. All reasonable fees and expenses incident to the
performance of or compliance with this Agreement by the Company, except as and
to the extent specified in this Section 4.13, shall be borne by the Company
whether or not the Registration Statement is filed or becomes effective and
whether or not any shares are sold pursuant to the Registration Statement. The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with each
securities exchange or market on which shares are listed, (B) with respect to
filings required to be made with the

 

20



--------------------------------------------------------------------------------

Financial Industry Regulatory Authority and (C) in compliance with state
securities or Blue Sky laws, (ii) messenger, telephone and delivery expenses,
(iii) fees and disbursements of counsel for the Company, (iv) Securities Act
liability insurance, if the Company so desires such insurance, and (v) fees and
expenses of all other persons or entities retained by the Company in connection
with the consummation of the transactions contemplated by this Section 4.13,
including, without limitation, the Company’s independent public accountants.

(c) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Purchaser, its
permitted assignees, officers, directors, agents, affiliates and employees, to
the fullest extent permitted by applicable law, from and against any and all
claims, losses, damages, liabilities, penalties, judgments, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
(collectively, “Losses”), arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in a Registration Statement or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus or form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading,
except (i) to the extent that such untrue statements or omissions are based upon
information furnished to the Company by such Purchaser expressly for use in the
Registration Statement; (ii) as a result of the failure of such indemnitee to
deliver a prospectus, as amended or supplemented, to a purchaser in connection
with an offer or sale; or (iii) the use by the indemnitee of an outdated or
defective prospectus after the Company has notified such Purchaser in writing
that the prospectus is outdated or defective, but only if and to the extent that
following such receipt the misstatement or omission giving rise to such Loss
would have been corrected; provided, however, that the indemnity agreement
contained in this Section 4.13(c) shall not apply to amounts paid in settlement
of any Losses if such settlement is effected without the prior written consent
of the Company, which consent shall not be unreasonably withheld.

(d) Indemnification by Purchaser. Each Purchaser shall severally and not jointly
indemnify and hold harmless the Company, its directors, officers, agents and
employees to the fullest extent permitted by applicable law, from and against
all Losses, as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in a Registration Statement or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, to the extent that
such untrue statement or omission is contained in or omitted from any
information regarding Purchaser furnished in writing to the Company by such
Purchaser expressly for use in therein, and that such information was reasonably
relied upon by the Company for use therein, or to the extent that such
information relates to such Purchaser’s proposed method of distribution of
shares and was furnished in writing by such Purchaser expressly for use therein.
Notwithstanding anything to the contrary contained herein, in no event shall the
liability of such Purchaser under this Section 4.13(d) exceed the net proceeds
to such Purchaser as a result of the sale of shares pursuant to a Registration
Statement in connection with which the untrue or alleged untrue statement or
material omission was provided.

 

21



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1 Fees and Expenses. The Company shall pay all fees and expenses incurred by
the Purchasers incident to the negotiation, preparation, execution, delivery and
performance of this Agreement, as well as Transfer Agent fees, stamp taxes and
other taxes and duties levied in connection with the delivery of the Shares to
the Purchasers.

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company and the
Purchasers will execute and deliver to the other such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages for the
Company and Exhibit A attached hereto for the Purchasers.

5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each Purchaser. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.

5.5 Headings and Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

 

22



--------------------------------------------------------------------------------

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Shares, provided such transferee
agrees in writing to be bound, with respect to the transferred Shares, by the
provisions of the Transaction Documents that apply to the “Purchasers.”

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the Hillsborough County, Tampa, Florida.

5.9 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares for a period of eighteen (18) months.

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

23



--------------------------------------------------------------------------------

5.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
and materially perform its related obligations within the periods therein
provided, then such Purchaser may rescind or withdraw, in its sole discretion
from time to time upon written notice to the Company, any relevant notice,
demand or election in whole or in part without prejudice to its future actions
and rights.

5.13 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is required by the Transfer Agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

5.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.15 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers.

 

24



--------------------------------------------------------------------------------

5.16 No Promotion. The Company agrees that it will not, and shall cause each of
its Subsidiaries to not, without the prior written consent of a Purchaser, use
in advertising, publicity, or otherwise the name of such Purchaser, or any
partner or employee of such Purchaser, nor any trade name, trademark, trade
device, service mark, symbol or any abbreviation, contraction or simulation
thereof owned by such Purchaser or any of their respective affiliates. The
Company further agrees that it shall obtain the written consent of such
Purchaser prior to the Company’s or any of its Subsidiaries’ issuance of any
public statement detailing the purchase of Shares by Purchasers pursuant to this
Agreement.

5.17 Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any person, firm or corporation (including without limitation any
other Purchaser), other than the Company and its officers and directors (acting
in their capacity as representatives of the Company), in deciding to invest and
in making its investment in the Company. Each Purchaser agrees that neither
other Purchaser nor the respective controlling persons, officers, directors,
partners, agents or employees of any other Purchaser shall be liable to such
Purchaser for any losses incurred by such Purchaser in connection with its
investment in the Company.

5.18 Company Acknowledgement. The Company acknowledges and agrees that (i) each
of the Purchasers is participating in the transactions contemplated by this
Agreement and the other Transaction Documents at the Company’s request and the
Company has concluded that such participation is in the Company’s best interest
and is consistent with the Company’s objectives and (ii) each of the Purchasers
is acting solely in the capacity of an arm’s length purchaser. The Company
further acknowledges that no Purchaser is acting or has acted as an advisor,
agent or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement or the other Transaction Documents and any advice given by any
Purchaser or any of its respective representatives in connection with this
Agreement or the other Transaction Documents is merely incidental to the
Purchasers’ purchase of Shares. The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.

5.20 Legal Counsel. Each party hereby acknowledges that Shumaker, Loop &
Kendrick, LLP, prepared the Purchase Agreement on behalf of and in the course of
its representation of the Company and that each party (i) has been advised that
a conflict may exist between its interests and those of each other party,
(ii) has been advised by Shumaker, Loop & Kendrick, LLP, to seek the advice of
independent counsel, and (iii) has had the opportunity to seek the advice of
independent counsel.

(Signature Pages Follow)

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

ORAGENICS, INC. By:  

/s/ Michael O. Sullivan

Name:   Michael O. Sullivan Title:   Chief Financial Officer KOSKI FAMILY
LIMITED PARTNERSHIP By:  

/s/ Christine Koski

Name:   Christine Koski Title:   Managing General Partner INTREXON CORPORATION
By:  

/s/ Donald P. Lehr

  Name: Donald :Lehr   Title: Chief Legal Officer

/s/ Frederick W. Telling

Dr. Frederick W. Telling, Individually

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

Purchaser and address for notice

   Subscription
Amount      Shares      Cash      Promissory Note  

Koski Family Limited Partnership

 

3525 Turtle Creek Blvd, 19B

Dallas, TX 75219

 

Attention: Christine Koski

   $ 3,000,000         5,815,080       $ 1,000,000       $ 2,000,000   

Intrexon Corporation

 

20374 Seneca Meadows

Parkway Germantown,

MD 20876

 

Attention: Legal Department

   $ 1,166,666.06         2,261,419       $ 1,166,666.06         N/A   

Dr. Frederick W. Telling

 

2068 Country Club Drive

Port Orange FL 32128

   $ 500,000         969,180       $ 500,000         N/A      

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 4,666,666.06         9,045,679       $ 2,666,666.06       $ 2,000,000.00   
  

 

 

    

 

 

    

 

 

    

 

 

 